Judgment of the Supreme Court, New York County (Richard Failla, J.), rendered on or about December 19, 1988, convicting defendant, after jury trial of burglary in the third degree (Penal Law § 140.20) and sentenc*406ing him, as a predicate felony offender, to a term of imprisonment of from 3 ¥¿ to 7 years, unanimously affirmed.
Defendant challenges portions of the prosecutor’s summation. Specifically, he contends that she improperly vouched for the credibility and bolstered the testimony of the prosecution witnesses. However, because no objection was raised at trial, affording the court no opportunity to strike the remarks or give curative instructions, this argument is not preserved for appellate review as a matter of law, and we decline to reach it (CPL 470.05 [2]; People v Dordal, 55 NY2d 954). Were we to consider it, in the interest of justice, we would nevertheless affirm, finding it to be without merit. The statements were made in fair response to arguments raised by the defense on summation (People v Colon, 122 AD2d 151, Iv denied 68 NY2d 810). Concur—Ross, J. P., Milonas, Rosenberger, Kassal and Rubin, JJ.